DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Amendments to the claims filed 03/07/2021 are acknowledged. Claim 17 is new.
Claims 1-17 are under examination. 

Information Disclosure Statement
The IDS filed 7/09/2019, 6/07/2019 and 10/12/2018 have been considered by the Examiner.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to PCT/JP2016/064443 filed 16 May 2016, for claims 1-17. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 1: Process, Machine, Manufacture or Composition
Claims 1-8 and 17 are drawn to a method.
Claims 9-16 are drawn to a device.
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
1. Adding a distance restraint potential between a binding calculation target molecule and a target molecule. This step reads on a mathematical concept because a “distance restraint potential” is a mathematical function describing an energy or repulsive/attractive energy between two or more points at a given distance. The step can also be carried out as a mental process with the aid of paper/pen and is therefore an abstract idea.
2. Calculating a binding free energy between the binding calculation target molecule and the target molecule. This step reads on a mathematical concept because free energy is a mathematical function and thermodynamic concept expressed with a mathematical formula and is therefore an abstract idea. The equation for binding free energy is disclosed in par. 0048 of the instant specification.
3. Wherein an anchor point is determined based on a plurality of atoms in a binding site of the target molecule within a predetermined distance from an anchor point of the binding calculation target molecule, and the anchor point of the target molecule is closer to the anchor point of the binding calculation target molecule than a center of gravity of the target molecule. This step reads on a process that can be performed by the human mind or with paper/pen or with mathematical concepts and is therefore an abstract idea. The determination of an anchor point can be performed as a mental process or with mathematics using atomic coordinates which are mathematical concepts.  
Dependent claims 2-8 and 10-16 are further drawn to abstract ideas that further limit the mental steps and mathematics of claims 1 and 9.

Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the judicial exception into a practical application. 
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.
Step 2B: Consideration of Additional Elements and Significantly More
Claim 9 recites a device comprising a memory and processor.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor and memory which perform generic computer functions are well-understood, routine, and conventional. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Response to Arguments
Applicant's arguments filed 3/07/2022 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 8) that claim 1 recites a method of calculating a free energy of binding between a binding calculation target molecule and a target molecule using a computer.” Applicants argue that the claims therefore do not fall under the grouping of a process that can be performed by the human mind of paper/pen.
In response, Applicant’s arguments are not persuasive because binding free energy is a mathematical calculation. The instant specification teaches the equation for binding free energy in par. 0049. The use of a computer as a tool to perform mathematical calculations is not sufficient to render a recited abstract idea statutory.
Applicants argue (Remarks, page 8) that the limitation reciting setting an anchor point on the target molecule, wherein the anchor point is set closer to the anchor point of the binding calculation target molecule than the center of gravity of the target molecule, is an additional element that provides an inventive concept and an improvement to technology. 
In response, the argued limitation is neither a practical application (Step 2A Prong Two) or an additional element (Step 2B). The argued limitation is evaluated under Step 2A Prong One. Setting an anchor point on a computational/theoretical “molecule” is a mathematical concept. The instant specification discloses that molecular position is represented by coordinates (par. 0041). The instant specification also teaches (par. 0063) an equation used for finding a center of mass. Setting an “anchor point” at a predetermined distance can then be performed as a mental process, with paper/pen or mathematics.
Claim Rejections - 35 USC § 112-2nd paragraph
The rejection of claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are is withdrawn in view of Applicant’s amendments and arguments over claims 1, 4, 9, and 12.
The rejection over claim 8 is maintained and modified in view of Applicant’s amendments.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites wherein “the calculating is performed according to a alchemical route calculation method.” It is unclear how this limitation is intended to further limit claim 1. There is lack of antecedent basis support for “the calculating.” It is not clear which step is being further limited. 

Response to Arguments
Applicant's arguments filed 3/07/2022 have been fully considered but they are not persuasive. 
Claim 8 has been amended to recite “wherein the calculating is performed” however it is not clear which step of claim 1 is intended to be further limited by the calculating being performed according to a[n] alchemical route. Perhaps Applicants mean that “the calculating of binding free energy” is performed according to an alchemical route calculation method. 

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 5, 8, 9, 10, 13, 16 and 17 under 35 U.S.C. 103(a) as being unpatentable over Tanida et al. in view of Vieth et al. is withdrawn in view of Applicant’s amendments filed 03/07/2022. 
The rejection of claims 3, 4, 6, 7, 11, 12, and 14-15 under 35 U.S.C. 103(a) as being unpatentable over Tanida et al., Vieth et al. and Vasker et al. is withdrawn in view of Applicant’s amendments filed 03/07/2022. 
The following rejection is necessitated by Applicant’s amendments filed 03/07/2022. The reference of Vieth et al. is herein replaced by Birmanns et al. in view of Applicant’s amendments.
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 2, 5, 8, 9, 10, 13, 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tanida et al. (US 2014/0288899; IDS 10/12/2018 item AA) in view of Birmanns et al. (Journal of Structural Biology, vol. 157 (2007) pages 271-280).
Tanida et al. teach restricting the binding of a protein (i.e. target molecule) and drug candidate (i.e. binding calculation target molecule, a ligand) with a spring that anchors the two molecules (par. 0006, 0043, 0060 and Figure 3, bottom right box). Figure 3 shows the anchor points on the two molecules as dots connected by a spring. (i.e. setting an anchor point of the binding calculation target molecule and setting an anchor point of the target molecule), as in claim 1, 9 and 17. 
	Tanida et al. teach calculating binding free energy between a target protein and a compound in solvent (Abstract and par. 0002)(i.e. calculating a binding free energy between a binding calculation target molecule and the target molecule), as in claims 1, 9 and 17.
	Tanida et al. teach that the distance between the compound (i.e. target molecule, ligand) and the protein (i.e. calculation target molecule) is a distance between the center of gravity of the compound and a center of gravity of a space formed by linking centers of gravity of a plurality of amino acid residues (i.e. a plurality of atoms) constituting a binding site in the protein (par. 0078) (i.e. a plurality of atoms of the target molecule within a predetermined distance from an anchor point of the binding calculation target molecule), as in claims 1, 9, and 17.
	Tanida et al. teach the spring between the protein and compound (i.e. binding calculation target and target) using a spring constant (par. 0006) which acts as a distance restraint potential between the two anchor points (i.e. adding a distance restraint potential between each of the plurality of molecules), as in claims 1, 9 and 17. 
Tanida et al. teach adding a Lennard-Jones soft core potential to the binding free energy calculation (par. 0148)(i.e. which is an alternative teaching of adding a distance restraint potential between a binding calculation target molecule and target molecule), as in claims 1, 9 and 17.
Tanida et al. teach (par. 0055, Figures 1 and 7) calculating binding free energy which reads on an example of an “alchemical route calculation” described in Applicant’s instant specification (par. 0048), as in claim 8.
Tanida et al. does not teach setting the anchor point of the target molecule closer to the anchor point of the binding calculation target molecule than a center of gravity of the target molecule, as in claims 1, 2, 9 and 17.
Tanida et al. also do not teach the limitation of claim 2 and 5.
Birmanns et al. teach selecting anchor points (page 275, section 3.1 “Anchor-point selection”); Birmanns et al. teach selecting a first point on a probe (i.e. the ligand or calculation target molecule) which exhibits the largest radial distance from the center of mass of the probe molecule, as second anchor the one which exhibits the largest distance from the first one and as third, the one which exhibits the largest distance from the first two. Birmanns et al. therefore make obvious that the anchor point on the molecule will be closer to the anchor point of the molecule to which it is binding, than its own center of gravity, as in claims 1, 2, 9 and 17. 
Birmanns et al. teach that an anchor point selection can be performed by picking feature points that exhibit the smallest statistical VQ (vector quantization) variability (i.e. anchor point is determined using a plurality of atoms having small fluctuations), as in claim 5.
Claims 9, 10, 13 and 16 are drawn to a device and unit for performing the claimed calculations, interpreted as a computer and program module. Both Tanida et al. and Birmanns et al. teach a computer device for performing their claimed method, as in claims 9, 10, 13 and 16.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Tanida et al. in view of Birmanns et al.  Applying the KSR standard of obviousness to Tanida et al. and Birmanns et al. it is concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have modelled ligand-receptor binding with spring-type interaction connecting two anchor points with the teaching of Birmanns et al. for selecting anchor points at which molecules bind. As a result, a practitioner would have achieved the predictable result of setting an anchor point at a distance where it is closer to the binding molecule than the center of gravity on the molecule it is located on. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

Claims 3, 4, 6, 7, 11, 12, and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tanida et al. (US 2014/0288899; IDS 10/12/2018 item AA) in view of Birmanns et al. (Journal of Structural Biology, vol. 157 (2007) pages 271-280) as applied to claims 1, 2, 5, 8, 9, 10, 13, 16 and 17 above, and further in view of Vasker et al. (Protein Engineering Design and Selection vol. 9 (1996) pages 37-41).
	Claims 3, 4, 6, 7, 11, 12, and 14-15 recite that an anchor point of the target molecule is a center of gravity of atoms and of the center of gravity of the binding calculation target molecule; and wherein the predetermined distance is determined by reducing or increasing a space set using the anchor point and is a distance with which a distance between the anchor point of the target molecule determined based on a plurality of atoms of the target molecule is made the shortest.
	Vasker teaches ligand-receptor interaction modeled with a stepwise potential (Figure 1)(i.e. an embodiment of a distance restraint potential) wherein a ligand’s center of gravity is studied with respect to how it binds to the receptor (Abstract, page 39, col. 2). Vasker teaches that centers of gravity of the ligand and receptor are connected through their binding sites (page 39, col. 2).
	Vasker teaches that the predetermined distance between the binding surface of a ligand and receptor (i.e. the distance between anchor points on the molecules) can be increased or reduced by varying the stepwise potential which includes the interaction distance (Figure 2, restraint potential and distance shown in inset window).
	The teaching of Vasker therefore makes obvious determining a center of gravity on a molecule (as in Figure 2) and setting anchor points on the center of gravity and then setting a predetermined distance at which anchor points on the ligand and receptor can interact, bind or repel with the stepwise potential.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Tanida et al. and Birmanns et al. with Vasker.  Applying the KSR standard of obviousness to Tanida et al., Birmanns et al. and Vasker it is concluded that the combination of references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have combined the teachings of Tanida et al. and Birmanns et al. for modeling ligand-receptor binding using anchor points with the teachings of Vasker et al. who use center of gravity of molecules to fix the binding axis between molecules and a stepwise interaction potential where interaction and repulsive distance can be varied. As a result, the predictable result of determining a predetermined distance between the anchor points of molecules would be achieved. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

Response to Arguments
Applicant's arguments filed 3/07/2022 have been fully considered but they are not persuasive. 
Applicants argue that Tanida in view of Veith does not make obvious the limitation of claims 1, 9 and new claim 17 which recites “the anchor point of the target molecule is determined based on a plurality of atoms of the target molecule that are within a predetermined distance from the anchor point of the binding calculation target, and the anchor point of the target molecule is set closer to the anchor point of the binding calculation target molecule than the center of gravity of the target molecule. “ Applicants point to the specification’s par. 0042 and 0045 to support the limitation.
In response, the prior art of Tanida et al. and newly added reference of Birmanns et al. make this limitation obvious because Tanida et al. clearly teach setting two anchor points, one on the protein (receptor) and one on the ligand. See Figure 3, bottom right box where the anchor points on two molecules are connected by a spring. With regard to the anchor point of the target molecule being set closer to the anchor point of the binding calculation target molecule than the center of gravity of the target molecule: this limitation means that the distance from the binding molecule (i.e. the other molecule) to the anchor point is less than the distance from the center of gravity of the molecule with the anchor point to said anchor point. Birmanns et al. make setting the anchor point at such a distance obvious by teaching:
“Here we chose as first anchor the point which exhibits the largest radial distance from the center of mass of the probe molecule..” (page 275, col. 1, par. 2)
Birmanns et al. also teach:
“..as second anchor the one which exhibits the largest distance from the first one and as third the one which exhibits the largest distance from the first two.” (page 275, col. 1, par. 2)
Birmanns et al. suggest that the anchor point should be as far away from the center of mass as possible and also suggests that the anchor point(s) can be varied and set as needed. Using the standard of obvious under KSR, the reference of Birmmans et al. makes obvious the limitation of setting an anchor point closer to the binding molecule than to the center of gravity. Also, a "person of ordinary skill in the art is also a person of ordinary creativity, not an  automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple [references] together like pieces of a puzzle."

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635